Citation Nr: 0532393	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972 and from December 1974 to June 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran's initial service-connection claim for a low back 
disability was denied by the RO in a November 1982 rating 
decision.  The veteran did not appeal that decision to the 
Board.  

In February 1999, the veteran requested that his previously-
denied service-connection claim be reopened based on the 
submission of new and material evidence.  The January 2000 
rating decision declined to reopen the claim, finding that 
new and material evidence had not been submitted.  
The veteran subsequently perfected an appeal of that 
decision.

In October 2001, the Board reopened the veteran's claim and 
denied it on the merits.  The veteran duly appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Pursuant to a January 2003 Order, the Court vacated 
that part of the Board's October 2001 decision that denied 
service connection for a back disorder, and remanded the case 
for readjudication consistent with a Joint Motion to Remand 
and to Stay Proceedings (the Joint Motion) which was filed on 
behalf of the veteran and the Secretary of Veterans Affairs 
(the Secretary) in December 2002.  The Joint Motion indicated 
that the October 2001 Board decision failed to provide 
adequate reasons and bases to support the Board's conclusion 
that VA had fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Pursuant to the Court's January 2003 Order, the Board 
remanded the claim in August 2003 to ensure compliance with 
the notice provisions of the VCAA.  After this action was 
accomplished, the RO again denied the veteran's claim in a 
June 2004 supplemental statement of the case (SSOC).  The 
case was again returned to the Board, which in March 2005 
solicited the opinion of an independent medical expert (IME).  
The IME opinion requested was received in April 2005, and the 
veteran and his counsel were provided an opportunity to 
respond and to submit additional evidence.  The veteran's 
attorney provided additional argument directly to the Board 
in October 2005.  The claim is now ripe for review by the 
Board.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
does not indicate that the veteran's current low back 
disability is related to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  In the interest of clarity, the Board 
will initially discuss whether this case has been properly 
developed for appellate purposes.  The relevant law and 
regulations will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.


The VCAA

As noted in the Introduction, the Court remanded this case in 
January 2003 to ensure compliance with the VCAA.  The January 
2003 remand was based on a joint motion by counsel for the 
veteran and the Secretary which indicated that the Board had 
not provided adequate reasons and bases to support its 
conclusion that VA fulfilled its obligations under the duty 
to notify provisions of the VCAA.  The Board in turn remanded 
this case in August 2003 so that additional VCAA compliance 
action could be accomplished.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The current standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2000 statement of the case (SOC) and 
the May 2000, February and June 2001, and June 2004 SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, following the Board's August 2003 remand, 
a letter was sent to the veteran in March 2004 which was 
specifically intended to address the requirements of the 
VCAA.  The March 2004 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2003 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
January 2000, before the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to the initial adjudication of the claim in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the March 2004 letter.  His claim was then 
readjudicated in the June 2004 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  


Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, the veteran is represented by counsel, who is 
obviously aware of the requirements of the VCAA.  This is 
amply demonstrated in the Joint Motion.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records, treatment 
records and multiple medical opinions from the veteran's 
private chiropractor, Dr. T.W., a medical opinion from a 
private physician, Dr. E.O., the reports of several VA 
examinations, and the report of an IME.  The veteran and his 
attorney have not identified any outstanding evidence.  

The Board has also considered the request of the veteran's 
attorney arguing that another VA examination should be 
conducted.  The sole basis of this request appears to be the 
attorney's belief that the veteran's last VA examination (in 
April 2000) is somehow invalid because it was conducted some 
five years ago.  The attorney contends, without providing any 
basis for this argument, that a more recent examination is 
necessary to properly decide the claim.  The attorney has not 
pointed to any specific flaw in the April 2000 examiner's 
analysis.  

As discussed in greater detail below, it is undisputed that 
the veteran has a current low back disability and that he 
sustained a contusion to the sacroiliac joint while in 
service.  These points have been clearly established by both 
the VA and private medical evidence of record.  The key 
question in the case is that of medical nexus.  Multiple 
medical opinions expressing various conclusions on this point 
have been obtained.

It appears that the veteran's attorney, evidently recognizing 
that the weight of the evidence may be against the veteran's 
claim, is  requesting an additional VA examination in the 
hope that such will produce an opinion favorable to the 
claim.  The Court, however, has held on numerous occasions 
that "VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
see also Counts v. Brown, 6 Vet. App. 473 (1994).  

While the veteran and his attorney may wish that another VA 
examination be conducted in the hope of tipping the balance 
of such nexus evidence in their favor, an examination for 
such purposes is not necessary, since ample evidence eon this 
point is already of record.  Indeed, the Board requested an 
IME opinion order to clarify the matter of nexus once and for 
all.  The Board therefore believes that further development 
of the evidence is not warranted.

The Board additionally observes that the veteran and his 
attorney have been accorded ample opportunity to provide any 
medical evidence they desired.  As discussed elsewhere in 
this decision, they have provided medical nexus evidence as 
well as medical treatise evidence from the Internet.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  

Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Factual Background

Service medical records show that the veteran reported low 
back pain with lifting at the time of his induction 
examination in June 1969.  No back disorder was diagnosed at 
that time.  In March 1971, the veteran sustained an injury to 
the sacroiliac area after falling on a trailer hitch.  On 
examination, his sacroiliac area was slightly swollen and 
tender on the right side; X-rays were negative.  The 
diagnosis based on these findings was contusion to the right 
sacroiliac area.  No further treatment or other abnormal 
findings regarding the veteran's back were noted in service.  
The veteran's separation examination was pertinently 
negative.

Following separation from active duty in June 1975, there is 
no medical evidence of record until October 1982, at which 
time the veteran was afforded a VA examination as part of his 
original service-connection claim.  No clinical abnormalities 
of the back were found on the examination, although the 
examiner indicated that the veteran had mild posterior 
spondylolisthesis of L5-S1 based on 
x-rays taken in September 1982.  

["Spondylolisthesis is defined as 'forward displacement of 
one vertebra over another, usually of the fifth lumbar over 
the body of the sacrum, or of the fourth lumbar over the 
fifth, usually due to a developmental defect in the pars 
interarticularis.'  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988)."  Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).]

The next record of treatment for a back condition came in 
1988.  Treatment records from the veteran's chiropractor, Dr. 
T. W., show that the veteran was seen in November 1988 with a 
two-month history of low back pain, which he related to 
pulling a transmission out of a truck.  These reports show 
additional treatment in May 1997 (history of back pain for 
the past month after bending over, which the veteran 
indicated he first noticed six years previously) and July 
1998 (suffered acute low back pain after lifting a garage 
door).

Also obtained was the report from a physical therapist who 
indicated that the veteran reinjured his back in June 2003 at 
work while attempting to break up a fight between coworkers.  
She diagnosed the veteran's condition as lumbosacral strain.

The veteran's back disability was diagnosed in June 2003 by 
E. O., M.D. as a herniated disk at L5-S1.  Dr. E. O. based 
his diagnosis on the report of a CAT scan completed in April 
2000, which noted possible focal disk herniation at L5-S1, 
and the report of an EMG needle study of the right lower leg 
and L-S paraspinal muscles completed in May 2000, which was 
interpreted as suggestive (but not conclusive) of S1 
radiculopathy on the right.

In essence, the veteran has contended to VA that his current 
back disability is related to the March 1971 incident in 
service.  There are several medical opinions addressing the 
relationship between the veteran's back disability and 
service.

In March 2000, Dr. T. W. stated that the veteran's ongoing 
problems with his back were of such a nature as to be 
consistent with the injury to his sacroiliac area sustained 
in service.  Dr. T.W. further reported that although "I 
admit it can't be determined through our physical examination 
the precise time frame of the initial onset of his condition, 
it appears to me that there is a high degree of likelihood 
that it is attributable to the incident in military service 
such as [the veteran] describes it."

In April 2000, a VA examiner opined that the veteran's back 
condition was not related to the in-service injury.  The VA 
examiner found it significant that no residual of injury mark 
on the buttock and low back area from 1971 could be seen.  
The examiner also found it significant that the veteran had a 
subsequent injury to his back lifting the transmission out of 
a truck, and that X-rays of the lumbosacral spine did not 
show significant changes which could be considered to be a 
continuation of a process which started with the 1971 in-
service injury.

In July 2000, in reply to the VA examiner's opinion, Dr. T. 
W. proffered an additional opinion, this time arguing that 
the veteran's March 1971 in-service fall would have quite 
likely resulted in an aggravation of the veteran's pre-
existing back condition.  

In June 2003, Dr. E. O. opined, based in part on what he 
noted was the veteran's "adamant belief" that he had not 
had any problems of a traumatic nature with his back since 
the 1971 in-service fall, "it is beginning to look very much 
as though indeed this particular accident played a 
significant role in the ongoing set of problems with his 
lower back."

Also of record is the April 2005 IME opinion.  After 
reviewing the veteran's entire claims file and providing a 
synopsis of the medical evidence, the IME concluded that the 
veteran's current back disability is unrelated to any 
incident of service, including the veteran's 1971 back 
injury.  The IME found it significant that after his initial 
report of a back injury in 1971, service medical records were 
silent as to further complaint of back pain or other 
symptomatology.  The IME also placed great weight on the fact 
that the record is silent for complaint or diagnosis of a 
back disability from separation from active duty until the 
diagnosis of a L5-S1 spondylolisthesis in the 1980s.  He 
specifically noted that "the lack of symptoms or record of 
problems indicates that [the veteran's] current problem is 
not tied to the 1971 incident.  The IME also made reference 
to the fact that disc herniation was not initially diagnosed 
until 2000, noting that the "natural history of herniated 
disc is that a herniation will be resorbed by the body over a 
period of years.  I am emphatic in my belief that any 
herniation diagnosed in 2000 was not caused by any injury in 
1971.  That is physiologically incompatible with known 
history of this disease process."

Finally, the veteran's attorney submitted various articles 
from the Internet in October 2005 which generally discuss 
sacroiliac joint injuries and potential resulting disability.  
A waiver of RO review of this evidence was included in the 
attorney's letter.

Analysis

Preliminary matters

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  While the Board's analysis of the issue 
been undertaken with that obligation in mind, the Board also 
notes that the Court's Order, and the Joint Motion upon which 
it was based, failed to note any specific defect in the 
Board's October 2001 decision, aside from inadequate reasons 
and bases with respect to VCAA compliance.  As detailed 
above, this has now been accomplished.

As was alluded to in the Introduction, the veteran's claim 
was initially denied based on a finding by the RO that no new 
and material evidence had been submitted.  The Board's 
October 2001 decision reopened the claim; that part of the 
decision was not vacated by the Court.  See the January 2003 
Court Order.  Thus, the Board will proceed to discuss the 
merits of the claim on a de novo basis.

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a medical nexus between (1) and 
(2).  See Hickson, supra.

In the instant case, the veteran has been diagnosed with L5-
S1 spondylolisthesis and degenerative changes at the L5-S1 
level.  The first Hickson element pertaining to current 
disability has clearly been satisfied.  

It is also undisputed that the veteran suffered a contusion 
of the sacroiliac joint in 1971 following an in-service fall.  
The second Hickson element has likewise been met.

[With respect to in-service disease or injury, the Board 
wishes to make it clear that, although there was some vague 
suggestion in the medical evidence that there was a pre-
existing back disability, the presumption of soundness on 
enlistment has not been rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111 (West 2002).  The Board 
adds that there is no indication of arthritis within the one 
year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  As the factual background makes 
clear, there is no evidence of any back problems for many 
years after service.]

The critical question in this case is the final element, 
medical nexus.  The question of whether the veteran's current 
back disability is related to military service is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There 
are, however, several medical opinions of record which arrive 
at different conclusions on this key question.  Both the 
veteran's private chiropractor, Dr. T.W., and his private 
physician, Dr. E.O., have expressed their belief that the 
veteran's current back disability is a result of the 
veteran's June 1971 in-service fall.  The April 2005 IME 
opinion and the April 2000 VA examiner arrived at the 
opposite conclusion.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the medical opinions of 
the IME and the April 2000 VA examiner to be more probative 
than those of Drs. T.W. and E.O.  The opinions of Dr. T.W. 
and E.O. suffer from a number of flaws.  First, the March 
2000 opinion of Dr. T.W. concluded that the veteran's low 
back disability had its onset in service, particularly 
following the veteran's 1971 back injury.  Several months 
later, however, in July 2000, Dr. T.W. changed his initial 
opinion, stating instead that veteran had a pre-existing back 
injury which was aggravated by the 1971 injury.  No 
explanation was provided for the change in opinion regarding 
the genesis of the veteran's back disability.  Moreover, and 
crucially, Dr. T.W. provided no explanation for the 17 year 
gap between the veteran's 1971 injury and his initial post-
service diagnosis and treatment for spondylolisthesis in 
1988.  Dr. T.W. also failed to note any role the veteran's 
various post-service back injuries played in potentially 
contributing to his current back disability (i.e. the 1988 
incident where the veteran injured his back after pulling on 
a transmission, the July 1998 incident where the veteran 
injured his back after lifting on a garage door, or the more 
recent June 2003 incident where the veteran was diagnosed 
with lumbosacral strain after breaking up a physical 
altercation among coworkers).  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

Moreover, it appears that Dr. T.W.'s opinion was rendered 
without his review of the veteran's entire claims file, 
including the veteran's service medical records.  In 
particular, Dr. T.W.'s March 2000 statement that the 
veteran's current back disability is likely "attributable to 
the incident in military service such as [the veteran] 
describes it" [emphasis added] supports a conclusion that 
Dr. T.W.'s opinion(s) were based on a medical history 
supplied by the veteran.  The Court has held on several 
occasions that such opinions are of no probative value.  See 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

Dr. E.O.'s June 2003 opinion suffers from flaws similar to 
those of Dr. T.W.'s opinion.  Dr. E.O. made no reference to a 
review of the claims file, and he appears to have received 
much of the history of the 1971 back injury from the veteran 
himself.  Moreover, Dr. E.O. also failed to account for the 
lack of any treatment or diagnosis of a back disability for 
almost two decades following the 1971 injury.  He also failed 
to explain how the veteran's various other back injuries may 
have affected his current disability picture.  As such, the 
Board finds his opinion to be of little probative value.

Contrary to the opinions of Drs. T.W. and E.O., both the IME 
and the April 2000 VA examiner based their opinion on a 
complete review of the veteran's entire claims file.  Each 
physician placed special significance on the fact that the 
veteran was not treated for a back disability for nearly two 
decades following service.  Each also referenced the post-
service back injuries sustained by the veteran, with the 
April 2000 VA examiner making these injuries one of the 
cornerstones of his opinion.  Unlike the medical opinions in 
the veteran's favor, these opinions are thoroughly explained 
and account for the entire medical history.  The Board 
therefore finds that they are of greater probative value than 
the opinions of Drs. T.W. and E.O.

The Board has also considered the Internet articles recently 
submitted by the veteran's attorney.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

While these articles generally suggest a relationship between 
sacroiliac injuries and a host of back disabilities, which 
the Board of course does not dispute, the articles do not 
specifically relate to the veteran's particular case.  In 
particular, those articles obviously do not contain any 
analysis regarding veteran's lack of treatment for over a 
decade after service and the role his other back injuries may 
have contributed to his current disability picture.  As such, 
these articles are too general and speculative to be of any 
probative value.  See Beausoleil and Libertine, supra; see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).
  
To the extent that the veteran himself is attempting to 
provide a causal relationship between his 1971 in-service 
fall and his current back disability, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
that his current back disability is the product of his 1971 
in-service fall is therefore of no probative value.

Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis.  The benefit sought on 
appeal is therefore denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


